Case 3:19-cv-21505-FLW-TJB Document 23 Filed 09/18/20 Page 1 of 8 PageID: 206




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

    KENNETH PAGLIAROLI,                                 Civil Action No. 19-21505 (FLW)

                Plaintiff,

         v.                                               MEMORANDUM OPINION

    NEW JERSEY DEPARTMENT OF
    CORRECTIONS, et al.,

                Defendants.



        This matter has been opened to the Court by a motion to dismiss brought by Defendants

Rutgers, The State University of New Jersey (“Rutgers”) (improperly pled as Rutgers

University), University Correctional Health Care (“UCHC”) (improperly pled as Rutgers

University Correctional Health Care), and Dr. Ihuoma Nwachukwu, M.D. (“Dr. Nwachukwu”)

(collectively, “Medical Defendants”), seeking dismissal of Plaintiff’s Complaint for failure to

state a claim for relief under Fed. R. Civ. P. 12(b)(6). ECF No. 13. For the reasons explained in

the Memorandum and Order, the motion to dismiss is GRANTED in Part and DENIED in part.

The Court will also deny without prejudice Plaintiff’s motion to stay. See ECF No. 22.

        I.     FACTUAL BACKGROUND 1

        In his Complaint, Plaintiff asserts that Dr. Nwachukwu and other medical providers at

New Jersey State Prison (“NJSP”) provided him inadequate medical care from approximately

March-December 2017 in connection with his shoulder injury. See ECF No. 1, Complaint at 11-

19. Although Plaintiff acknowledges that he was provided with some medical care, he asserts, in




1
       The following factual allegations are recounted from the Complaint and taken as true for
the purposes of the dismissal motion.
                                                1
Case 3:19-cv-21505-FLW-TJB Document 23 Filed 09/18/20 Page 2 of 8 PageID: 207




relevant part, that Dr. Nwachukwu continued to reduce his pain medication despite the fact that

Plaintiff told her that he was experiencing increasingly intense pain. 2 See ECF No. 1, Complaint

at 12. Because the pain was so severe, Plaintiff asked to go to the hospital or be referred to a

specialist, and he was placed on a list to see a specialist. See id. He was provided with

alternative pain medications, but the intense pain continued, and by May 2017, Plaintiff’s arm

locked and he could not lift it at all. See id. at 12-13.

        Plaintiff received a pass to see Dr. Nwachukwu and she ordered an injection of Toradol, a

non-narcotic medication, which helped manage the pain for a short period. See id. at 13.

According to Plaintiff, Provider Jackson warned Dr. Nwachukwu that Plaintiff could not have

the injection due to his renal disease, but the doctor permitted him to have the injection anyway.

See id. Ultimately, Plaintiff could not receive another injection or continue this treatment

because the medication was contraindicated due to Plaintiff’s renal disease, a condition Plaintiff

did not know he had. See id. at 14-16.

        Plaintiff continued to have intense pain for the next six months, and Dr. Nwachukwu

canceled his appointment and would not allow other providers to see him. See id. at 16. Plaintiff

asserts that Dr. Nwachukwu delayed referring him to a specialist for surgery in order to “cover

up” her decisions to give Plaintiff the Toradol and other medications that would aggravate his

renal disease. Id. Plaintiff eventually received shoulder surgery in December 2017. See id.

        Plaintiff’s Complaint seeks $500,000.00 in damages and also seeks unspecified injunctive

relief to enjoin further harm. See Complaint at 21.




2
 According to the Complaint, Dr. Nwachukwu told Plaintiff that the state required her to reduce
or change his medication as a result of the opioid crisis and that she had no control over the
decision. See id.

                                                   2
Case 3:19-cv-21505-FLW-TJB Document 23 Filed 09/18/20 Page 3 of 8 PageID: 208




          On or about May 20, 2019, Plaintiff filed a pro se Complaint in the Superior Court of

New Jersey, Law Division, Mercer County, under docket number MER-L-983-19, against the

New Jersey Department of Corrections (“NJDOC”) and the State of New Jersey (collectively the

“State Defendants”), UCHC, Rutgers, and various medical personnel, including Dr. Nwachukwu,

Provider Ms. Jackson, Provider Joy Camarillio, Nurse Petterni, Terrence Collier, and Lindsay

Pettorinis. On December 18, 2019, attorneys for the Medical Defendants filed a Notice of

Removal with the Clerk of the United States District Court for the District of New Jersey, with

the consent of State Defendants. See ECF No. 1. The Court subsequently granted the State

Defendants’ motion to dismiss. See ECF No. 21. The Medical Defendants’ motion to dismiss

now follows. Plaintiff opposes dismissal of his claims against the Medical Defendants. See ECF

No. 18.

          On September 4, 2020, long after briefing of the motion to dismiss was completed,

Plaintiff filed a “motion to stay” this matter, citing limited access to the law library due to the

novel coronavirus disease 2019 (“COVID-19”). See ECF No. 22.

          II.    STANDARD OF REVIEW

          In resolving a motion to dismiss for failure to state a claim, under Rule 12(b)(6), “‘courts

accept all factual allegations as true, construe the complaint in the light most favorable to the

plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

may be entitled to relief.’” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)

(quoting Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)); see also Zimmerman

v. Corbett, 873 F.3d 414, 417–18 (3d Cir. 2017), cert. denied 138 S. Ct. 2623 (2018); Revell v.

Port Auth. of N.Y. & N.J., 598 F.3d 128, 134 (3d Cir. 2010).




                                                    3
Case 3:19-cv-21505-FLW-TJB Document 23 Filed 09/18/20 Page 4 of 8 PageID: 209




       As a pro se litigant, Plaintiff is entitled to liberal construction of his complaint. See

Liggon–Redding v. Estate of Sugarman, 659 F.3d 258, 265 (3d Cir. 2011). To survive dismissal

under Rule 12(b)(6), a complaint “must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009)

(internal quotation marks and citation omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

       III.    ANALYSIS

               a. The Medical Defendants’ Motion to Dismiss

       The Medical Defendants construe Plaintiff to seek relief pursuant to 42 U.S.C. § 1983

and argue that Plaintiff fails to state a claim for relief against Defendant Dr. Nwachukwu because

Plaintiff’s Complaint shows he was provided medical care for his left shoulder, and he merely

disagrees with Dr. Nwachukwu’s medical treatment decisions. See ECF No. 13-1, Medical

Defendants’ Brief at 6-11.

       “[T]he Eighth Amendment’s prohibition against cruel and unusual punishment requires

prison officials to provide basic medical treatment to those whom it has incarcerated.” Rouse v.

Plantier, 182 F.3d 192, 197 (3d Cir. 1999) (citing Estelle v. Gamble, 429 U.S. 97 (1976)). The

Courts assess Eighth Amendment claims for inadequate medical care under the familiar

“deliberate indifference” test set forth in Estelle v. Gamble, 429 U.S. at 103–05; see also Brown

v. Deparlos, 492 F. App’x. 211, 214–15 (3d Cir. 2012) (citing Estelle standard); Hubbard v.

Taylor, 399 F.3d 150, 166 & n. 22 (3d Cir. 2005) (same). Under this standard, a plaintiff must

provide facts showing “(i) a serious medical need, and (ii) acts or omissions by prison officials

that indicate deliberate indifference to that need.” See Natale v. Camden County Correctional



                                                  4
Case 3:19-cv-21505-FLW-TJB Document 23 Filed 09/18/20 Page 5 of 8 PageID: 210




Facility, 318 F.3d 575, 582 (3d Cir. 2003) (citing Rouse, 182 F.3d at 197). The seriousness of

Plaintiff’s shoulder injury does not appear disputed for purposes of this motion.

       The test for “deliberate indifference” requires that the prison official “knows of and

disregards an excessive risk to inmate health or safety; the official must be both aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists, and [s]he

must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994); Natale, 318 F.3d

at 582. To demonstrate the deliberate indifference prong of Estelle, a plaintiff must show that

the defendants were more than merely negligent in diagnosing or treating his serious medical

condition. Mere medical malpractice or disagreement with the proper treatment of an illness

cannot give rise to a violation of the Eighth Amendment. White v. Napoleon, 897 F.2d 103, 108

(3d Cir. 1990); see also Rouse, 182 F.3d at 197. The Court of Appeals has concluded that the

deliberate indifference standard is met “when prison officials 1) deny reasonable requests for

medical treatment, and the denial exposes the inmate to undue suffering or the threat of tangible

residual injury, 2) delay necessary medical treatment for non-medical reasons, or 3) prevent an

inmate from receiving recommended treatment for serious medical needs, or deny access to a

physician capable of evaluating the need for treatment.” Whooten v. Bussanich, 248 F. App’x.

324, 326–27 (3d Cir. 2007) (citing Monmouth v. Lanzaro, 834, F.2d 326, 346–47 (3d Cir. 1987);

Durmer v. O’Carroll, 991 F.2d 64, 68 (3d Cir. 1993)). The Third Circuit has also held that

prison officials who continue a course of treatment they know is painful, ineffective, or entails a

substantial risk of serious harm act with deliberate indifference. See Rouse, 182 F.3d at 197;

White, 897 F.2d at 109.

       The Court will deny the motion to dismiss as to Defendant Nwachukwu in connection

with her alleged inadequate treatment of Plaintiff’s left shoulder. According to the Complaint,



                                                 5
Case 3:19-cv-21505-FLW-TJB Document 23 Filed 09/18/20 Page 6 of 8 PageID: 211




Dr. Nwachukwu allegedly continued reducing Plaintiff’s pain medication even though he

informed the doctor that he was in intense pain. When the pain became so severe that Plaintiff’s

arm locked and he could not lift it at all, Dr. Nwachukwu ordered an injection of Toradol, but

this course of treatment could not be continued because the medication was contraindicated due

to Plaintiff’s renal disease. Plaintiff continued to have intense pain for months after the Toradol

was stopped, and he asserts Dr. Nwachukwu canceled his appointment and refused to allow other

providers to see him to “cover up” her decision to order the Toradol injection and other

contraindicated medications despite Plaintiff’s medical history of renal disease. 3 The Court is

satisfied at this early stage of the proceedings that Plaintiff has pleaded sufficient facts to suggest

that Defendant Dr. Nwachukwu exhibited deliberate indifference to his serious medical condition

by allegedly delaying treatment for nonmedical reasons, which resulted in undue suffering, and

by allegedly persisting in an ineffective course of treatment. The Court makes no determination

about whether Plaintiff will be able to prove any of these allegations, but he has pleaded

sufficient facts to state a “plausible” claim for relief against this Defendant. See Iqbal, , 556 U.S.

at 678. As such, the motion to dismiss as to Dr. Nwachukwu is denied.

       The Medical Defendant next argue that the that UCHC is not a “suable entity” 4 and, even

if UCHC and/or Rutgers can be sued under § 1983, Plaintiff fails to state a claim for relief as to

these entity Defendants. Entities like Rutgers and UCHC, which are presumably providing



3
 Although providing Plaintiff with a contraindicated injection of pain medication may amount to
mere medical negligence, Plaintiff asserts that the mistake motivated Dr. Nwachukwu’s to cancel
his appointment and delay his medical treatment for his shoulder and caused him further pain.
4
  The Medical Defendants assert that UCHC is an “unincorporated constituent unit” of Rutgers
but does not explain the legal significant of this status or provide any supporting legal citations
for the argument that it is not a “suable entity.” As such, the Court does not consider this
argument and will assume for purposes of this motion that UCHC and/or Rutgers can be sued
under § 1983.

                                                   6
Case 3:19-cv-21505-FLW-TJB Document 23 Filed 09/18/20 Page 7 of 8 PageID: 212




healthcare services for the state pursuant to a contract, “cannot be held responsible for the acts of

its employees under a theory of respondeat superior or vicarious liability.” See Natale, 318 F.3d

at 583–84 (citing Monell v. New York City Dept. of Soc. Servs., 436 U.S. 658, 691 (1978). Here,

Plaintiff would need to provide facts showing that UCHC and/or Rutgers had a relevant policy or

custom, and that the policy or custom caused the constitutional violation he alleges. See id.

(considering standard of proof at summary judgment) (citing Bd. of County Comm'rs of Bryan

County, Oklahoma v. Brown, 520 U.S. 397, 404 (1997). Because Plaintiff has not provided no

facts to suggest that a policy or custom of Rutgers and/or UCHC caused the constitutional

violation, he fails to state a claim for relief against these entities, and the Court with grant the

motion to dismiss and dismiss the Complaint without prejudice as to these Defendants. 5

                b. The Motion to Stay

        Plaintiff has filed a motion for a stay due to COVID-19 and the resulting limitations on

law library access. Because Plaintiff’s Complaint, construed liberally, fails to state a claim for

relief as to Rutgers and UCHC, additional research or legal assistance would not have altered the

Court’s conclusion. Furthermore, it is not clear whether Plaintiff is unable to participate in

discovery or otherwise litigate his case due to limitations on law library access. For these

reasons, the Court will deny the motion to stay without prejudice. Plaintiff is free to seek

extension of time in writing if he is unable to comply with court deadlines due to restricted law

library access or access to legal assistance in the prison. He may also renew his motion, if

appropriate, but must explain in detail the restrictions associated with COVID-19 that prevent

him from litigating his case.



5
 Plaintiff is given leave to submit an Amended Complaint within 45 days with respect to these
Defendants if he can provide facts that would cure the deficiencies in his claims against them.

                                                   7
Case 3:19-cv-21505-FLW-TJB Document 23 Filed 09/18/20 Page 8 of 8 PageID: 213




       IV.    CONCLUSION

       For the reasons explained in this Memorandum Opinion, the Medical Defendants’ motion

to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) is DENIED as to Defendant Nwachukwu and

GRANTED as to Defendants Rutgers and UCHC. Plaintiff’s motion to stay is DENIED without

prejudice. An appropriate Order follows.



                                                        /s/ Freda L. Wolfson
                                                        Freda L. Wolfson,
                                                        U.S. Chief District Judge
DATED: September 18, 2020




                                             8
